Citation Nr: 0913964	
Decision Date: 04/15/09    Archive Date: 04/24/09

DOCKET NO.  05-33 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
costochondritis pain, left chest wall.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel

INTRODUCTION

The appellant had active service from February 1952 to 
February 1962.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of December 2003 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.

The Veteran's December 2004 notice of disagreement references 
an August 2004 rating decision.  However, as it was received 
within the time limit for an appeal of the December 2003 
initial rating assignment, benefit of the doubt is resolved 
in the Veteran's favor and the claim is found to relate back 
to that decision. 

A Video Conference hearing before the undersigned Veteran's 
Law Judge was held in March 2009.  A transcript of the 
hearing has been associated with the claim file.  

From his submitted statements and his testimony at the 
hearing, it appears that the Veteran is raising a claim for 
service connection for total disability based on individual 
unemployability (TDIU).  This issue has not yet been 
adjudicated and is REFERRED to the RO for action.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The service-connected costochondritis pain, left chest wall, 
is manifested by subjective complaints of pain on breathing 
and sharp constant pain, triggered by physical activity which 
affect lifting and bending; the competent evidence shows no 
more than moderate impairment.




CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent 
for costochondritis pain, left chest wall, have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.56, 4.73, 
Diagnostic Code 5321 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Proper notice from VA must inform the claimant of any 
information, and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

The Veteran's claim arises from an appeal of the initial 
evaluation following the grant of service connection.  Courts 
have held that once service connection is granted the claim 
and is substantiated, additional notice is not required and 
any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further 
notice is needed under the VCAA.

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him or her in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The claims file contains the Veteran's 
service treatment records, as well as post-service reports of 
VA treatment and several examinations.  Additionally, the 
Veteran testified at a hearing.  Moreover, the Veteran's 
written statements in support of the claim are of record.  
The Board has carefully reviewed such statements and 
concludes that no available outstanding evidence has been 
identified. The Board has also perused the medical records 
for references to additional treatment reports not of record, 
but has found nothing to suggest that there is any 
outstanding evidence with respect to the Veteran's claim.

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).



Legal Criteria and Analysis

The Board has reviewed all of the evidence in the claims 
file, with an emphasis on the medical evidence for the rating 
period on appeal.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to the claim on appeal.

The Veteran is claiming entitlement to an increased rating 
for costochondritis pain of the left chest wall.  Disability 
ratings are determined by applying the criteria set forth in 
the VA's Schedule for Rating Disabilities (rating schedule), 
which is based upon the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  See 38 C.F.R. § 4.1.  In addition, where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7 (2008).

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the Veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  38 
U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

It is observed that the present appeal stems from an initial 
rating assignment.  As such, the Board must consider the 
entire time period involved, and contemplate staged ratings 
where warranted.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

Initially, the Board notes that costochondritis is not listed 
in the rating schedule.  In this case, costochondritis may be 
rated, by analogy, as a musculoskeletal disability under 38 
C.F.R. § 4.71a, or alternatively as a muscle disability under 
38 C.F.R. § 4.73.

Throughout the rating period on appeal, the service-connected 
costochondritis pain of the left chest wall has been assigned 
a 10 percent rating, by analogy, under Diagnostic Code 5321, 
injury to Muscle Group XXI, the muscles of respiration of the 
thoracic muscle group.  See 38 C.F.R. § 4.20.  Under 
Diagnostic Code 5321, a 10 percent rating is assigned for a 
"moderate" level of disability.  This level of disability is 
associated with objective findings such as some loss of deep 
fascia, loss of muscle substance, impairment of tonus, loss 
of power, or a lowered threshold of fatigue.  See 38 C.F.R. § 
4.56(d)(2)(iii).  

A 20 percent rating is assigned for moderately severe or 
severe injuries.  38 C.F.R. § 4.73, Diagnostic Code 5321.  A 
moderately-severe disability is typical of a through and 
through or deep penetrating wound by a small high velocity 
missile or large low-velocity missile, which results in a 
consistent complaint of cardinal signs and symptoms involving 
loss of power, weakness, lowered threshold of fatigue, 
fatigue-pain, impairment of coordination and uncertainty of 
movement.  38 C.F.R. § 4.56(c).  Objective findings involve 
indication on palpation of the loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with 
the sound side.  38 C.F.R. § 4.56(d)(3).  Tests of strength 
and endurance compared with sound side demonstrate positive 
evidence of impairment.  Id.

The Veteran had multiple complaints of chest pain in service.  
A December 2003 rating decision granted service connection 
for costochondritis pain, left chest wall.  A 10 percent 
rating was assigned from August 23, 2003, the date of the 
receipt of the claim.  

VA outpatient treatment records show that the Veteran was 
seen for chronic chest wall pain in August 2003.  It was 
noted he took Tylenol for the pain. 

A VA examination report of October 2003 reflects the 
Veteran's report of chronic chest pain in the left sternal 
border, which he described as sharp and intermittent in 
nature.  He reported that the pain occurred 10-12 times a day 
and lasts from 5-30 minutes.  The pain is experienced with 
deep breathing, coughing, lifting, and upper body movement.  
Physical examination of the chest wall revealed tenderness at 
the T2 and T4 left sternal border; no heat or redness; and, 
no discoloration or swelling.  

In a statement of April 2004 the Veteran indicated that his 
pain prevented him from lifting anything heavier than 10 
pounds.  He experienced pain with every day tasks such as 
tying his shoes, lifting anything and coughing.  

At a VA fee basis examination of August 2004 the Veteran 
reported constant symptoms of pain with deep breaths and 
coughing, and poor lifting ability due to the chest wall 
pain.  The bone condition was noted to be infected at the 
time, and was being treated with anti-inflammatories.  
Functional impairment was noted to be chest pains, and time 
lost from work was 2 days a week.  Examination of the ribs 
showed tenderness in the left anterior chest wall.  X-rays of 
the ribs were within normal limits.  The effect on daily 
activity was noted to be daily chest wall pain.  

An October 2004 VA outpatient report showed complaints of 
pain to the left rib area since the Veteran lifted a heavy 
object 3 weeks earlier.  Subsequent clinical reports noted 
chest wall pain and costochondritis.  

At a VA examination of July 2006 the Veteran reported 
constant chest pain that traveled to the ribs, sharp in 
nature, and which occurred with physical activity.  Pain 
level was reported at 9.  Treatment was Tylenol.  The Veteran 
reported he could still function during the times of pain 
with medication.  Functional impairment was no lifting 
without pain and poor bending; and it was reported he had 
loss of strength, weakness and easy fatigability.  
Complications include pain and knot over the ribs.  It was 
reported the Veteran stated he could not keep up with his 
normal work requirements because of the pain.  Physical 
examination showed no loss of deep fascia or muscle substance 
and no impairment of muscle tone.  There were no signs of 
lowered endurance or impaired coordination.  Strength was 
graded at 5.  It was found that the muscle injury did not 
affect the particular body part it controls.  There was no 
muscle herniation, and the injury did not involve the tendon, 
bone, joint or nerve damage.  There was tenderness over the 
lower left anterior rib cage with mild prominence.  X-rays 
were within normal limits.  

Outpatient treatment records of June 2007 show the Veteran 
denied chest pain.

At a VA examination of July 2008 the Veteran reported sharp 
and severe left chest pain which occurred intermittently 
during the day.  There was pain with lifting, movement of the 
left arm and shoulder with episodes of sharp pain without any 
apparent triggers.  The pain lasted from a few to several 
minutes.  Examination revealed pain at the anterior 5th rib.  
Inflammation and swelling was noted in the area.  X-rays were 
normal.  The examiner noted that the swelling the Veteran had 
noted within the last year was an objective finding not 
documented in the previous examinations.  Considering the 
normal rib x-ray, the examiner suspected that the swelling 
was scar tissue or inflammation.  These new objective 
findings, it was noted, support the complaints of increased 
pain.  

In this case, the Veteran has complained of chest pain 
triggered by physical activity, sharp, intermittent, and at 
times constant, in nature.  He has reported he feels pain 
when breathing and that he cannot lift anything heavier than 
10 pounds.  In this regard, it is acknowledged that the 
veteran is competent to report his observable symptoms. See 
Layno v. Brown, 6 Vet. App. 465 (1994).  Moreover, the Board 
acknowledges contentions made at the March 2009 hearing, to 
the effect that the Veteran's weakness was not being 
adequately considered in the evaluation of his claim.  
However, while carefully considering these statements, a 
review of the clinical evidence does not demonstrate 
impairment that could be considered any worse than moderate 
in degree, even when accounting for the reported weakness 
associated with the service-connected disability.  Moreover, 
there have been no reported symptoms of muscle disability 
such as loss of power, weakness, lower threshold of fatigue, 
fatigue-pain, impairment of coordination and uncertainty of 
movement.  38 C.F.R. § 4.56(c) (2008).  Indeed, at the VA 
examinations of October 2003, August 2004, June 2006 and July 
2008 objective findings showed only chest wall pain.  
Subjectively, at its worst, functional impairment was noted 
in June 2006 to be no lifting without pain and poor bending 
with reported loss of strength, weakness and easy 
fatigability.  Such impairment is already contemplated in the 
10 percent evaluation already in effect, for moderate 
disability.  

It is further noted that physical examination showed no loss 
of deep fascia or muscle substance and no impairment of 
muscle tone was found, and there were no signs of lowered 
endurance or impaired coordination.  It was also found that 
the injury did not affect the particular body part it 
controls, no muscle herniation, and no involvement of the 
tendon, bone, joint or nerve.  Moreover, there has been no 
reported respiratory problems.  In fact, outpatient treatment 
records consistently showed the Veteran's chest was clear to 
auscultation bilaterally with no respiratory problems.  As 
such, the Board finds that the preponderance is against the 
Veteran's claim for an initial rating in excess of 10 percent 
for costochondritis pain of the left chest wall for any 
period during the pendency of the appeal.  

In sum, the Board finds that the symptoms described are no 
more than moderate in nature and are already contemplated in 
the currently assigned 10 percent evaluation.  Moreover, 
while the July 2008 VA examination report shows reports of 
problems with daily activities, most reported problems are no 
more than mild in nature and most activities were not noted 
to be affected.  The Veteran's disability certainly is not 
characterized by the type of symptoms described in the 
criteria for a moderately-severe disability under § 4.56 such 
as loss of deep fascia, muscle substance, or normal firm 
resistance.  There is no indication of any original injury 
that required prolonged hospitalization or any surgical 
intervention, including debridement.   For these reasons, the 
claim for an initial rating in excess of 10 percent for 
costochondritis pain of the left chest wall must be denied.  
As the preponderance of the evidence is against the claim, 
the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).

Finally, consideration has also been given regarding whether 
the schedular evaluation is inadequate, thus requiring that 
the RO refer a claim to the Chief Benefits Director or the 
Director, Compensation and Pension Service, for consideration 
of "an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities." 38 C.F.R. § 
3.321(b)(1) (2008); Barringer v. Peake, 22 Vet. App. 242, 
243-44 (2008) (noting that the issue of an extraschedular 
rating is a component of a claim for an increased rating and 
referral for consideration must be addressed either when 
raised by the veteran or reasonably raised by the record). An 
extra-schedular evaluation is for consideration where a 
service-connected disability presents an exceptional or 
unusual disability picture with marked interference with 
employment or frequent periods of hospitalization that render 
impractical the application of the regular schedular 
standards. Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An 
exceptional or unusual disability picture occurs where the 
diagnostic criteria do not reasonably describe or contemplate 
the severity and symptomatology of the veteran's service-
connected disability. Thun v. Peake, 22 Vet. App. 111, 115 
(2008). 

If there is an exceptional or unusual disability picture, 
then the Board must consider whether the disability picture 
exhibits other factors such as marked interference with 
employment and frequent periods of hospitalization. Id. at 
115-116. When those two elements are met, the appeal must be 
referred for consideration of the assignment of an 
extraschedular rating. Otherwise, the schedular evaluation is 
adequate, and referral is not required. 38 C.F.R. § 
3.321(b)(1); Thun, 22 Vet. App. at 116.

Regarding the above, the schedular evaluation in this case is 
not inadequate. An evaluation in excess of that assigned is 
provided for certain manifestations of the service-connected 
costochondritis, but the medical evidence reflects that those 
manifestations are not present in this case. Additionally, 
the diagnostic criteria adequately describes the severity and 
symptomatology of the veteran's disorder. Moreover, the 
veteran has not required frequent hospitalization due to 
service-connected disorders. 

Regarding marked interference with employment, it is 
acknowledged that the August 2004 VA examination noted that 
the Veteran missed two days of work per week due to the 
disability at issue.  However, no other evidence of record 
demonstrates such interference.  For example, upon most 
recent examination in July 2008, costochondritis was not 
cited as the cause for the Veteran's unemployment.  Given 
this, and in light of the findings of record consistently 
indicating only moderate symptoms, the isolated reference to 
days lost from work is not found to rise to the level of 
interference with employment for purposes of extrachedular 
consideration.

Moreover, marked interference with employment has not been 
shown. For the reasons, referral is not required here and the 
RO's failure to consider or to refer this issue for 
consideration of an extraschedular rating was not 
prejudicial.


ORDER

An initial rating in excess of 10 percent for 
costochondritis, left chest wall, is denied.  



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


